

Exhibit 10.24



Alliance HealthCare Services, Inc.
Summary of Compensation Arrangements for Directors


Under our 2014 compensation program for non-employee directors, we pay our
non-employee directors an annual fee of $40,000 for their services as directors,
payable in quarterly installments of $10,000 each. In addition, each director
who is unaffiliated with Oaktree and MTS (each, an “Unaffiliated Director”) will
receive automatically a restricted stock unit award on December 31, 2014 with a
number of units calculated as $140,000, divided by the average share price of
our Common Stock over the 15-day period preceding the grant date, rounded down
to the nearest whole unit. This restricted stock unit award will vest on
December 31, 2015 if the Unaffiliated Director continues his service with us
through that date. Each of Messrs. Bendikson, Harmon and Lane (the “Oaktree/MTS
Directors”) receive cash compensation of $140,000 for his Board service during
2014.
Our directors also received the following retainers for their service on
committees of the Board of Directors and for serving as a chair of a committee:
 
Committee Chair Retainers
 
Audit
$
30,000


Compensation
5,000


Nominating and Corporate Governance
5,000


 
 
Committee Member Retainers
 


Audit
15,000


Compensation
5,000


Nominating and Corporate Governance
5,000



Pursuant to his offer letter from May 31, 2012, Mr. Buckelew is also entitled to
director compensation for his services as Chairman of the Board for the period
following the appointment of our Chief Executive Officer, Mr. Percy C.
Tomlinson, on October 1, 2013. A summary of Mr. Buckelew’s offer letter is
included in our proxy statement for the 2014 annual meeting of stockholders.
As in prior years, non-employee directors received reimbursement of travel
expenses related to their Board service.
We have established a directors’ deferred compensation plan for all non-employee
directors. No directors elected to participate in the directors’ deferred
compensation plan in 2013 or 2014, and only Mr. Dimick has an account balance
under the directors’ deferred compensation plan. Upon retirement, separation
from the Board or the occurrence of a change of control event, Mr. Dimick has
the option of being paid cash or receiving common stock for his phantom shares.




